







VOTING AGREEMENT

VOTING AGREEMENT, dated as of April __, 2006 (this “Agreement”), by and among
House of Taylor Jewelry, Inc., a Nevada corporation (the “Company”), and the
stockholders listed on the signature pages hereto under the heading
“Stockholders” (each a “Stockholder” and collectively, the “Stockholders”).

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of the date hereof (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) convertible
notes of the Company which will, among other things, be convertible into shares
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”)
and (ii) three series of warrants to acquire shares of Common Stock.

WHEREAS, as of the date hereof, the Stockholders own collectively __________
shares of Common Stock, which represent in the aggregate approximately ___% of
the total issued and outstanding capital stock of the Company; and

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that each
Stockholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, each Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder and any other securities, if any, which such
Stockholder is currently entitled to vote, or after the date hereof, becomes
entitled to vote, at any meeting of stockholders of the Company (the “Other
Securities”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I
VOTING AGREEMENT OF THE STOCKHOLDER

1.1.

Voting Agreement. Subject to the last sentence of this Section 1.01, each
Stockholder hereby agrees that at any meeting of the stockholders of the
Company, however called, and in any action by written consent of the Company’s
stockholders, each of the Stockholders shall vote the Common Stock and the Other
Securities: (a) in favor of the Stockholder Approval (as defined in the
Securities Purchase Agreement) as described in Section 4(q) of the Securities
Purchase Agreement; and (b) against any proposal or any other corporate action
or agreement that would reasonably be expected to hinder, impede, prevent or
delay the issuance of the Securities under the Transaction Documents or
obtaining the Stockholder Approval. Each Stockholder acknowledges receipt and
review of a copy of the Securities Purchase Agreement and the other Transaction
Documents (as defined in the Securities Purchase Agreement). The obligations of
the Stockholders under this Section 1.01 shall terminate immediately following
the occurrence of the Stockholder Approval.





340831.1




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:

2.1.

Authority Relative to This Agreement. Each Stockholder has all necessary power
and authority to execute and deliver this Agreement, to perform his or its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by such Stockholder and
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally the enforcement of
creditors’ and other obligees’ rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.

2.2.

No Conflict.

(a)

The execution and delivery of this Agreement by such Stockholder does not, and
the performance of this Agreement by such Stockholder shall not, (i) conflict
with or violate any federal, state or local law, statute, ordinance, rule,
regulation, order, judgment or decree applicable to any Stockholder or by which
the Common Stock or the Other Securities owned by such Stockholder are bound or
affected or (ii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the Common Stock or
the Other Securities owned by such Stockholder pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such Stockholder is a party or by which
such Stockholder or the Common Stock or Other Securities owned by such
Stockholder are bound.

(b)

The execution and delivery of this Agreement by such Stockholder does not, and
the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by such Stockholder.

2.3.

Title to the Stock. As of the date hereof, each Stockholder is the owner of the
number of shares of Common Stock set forth opposite its name on Appendix A
attached hereto, entitled to vote, without restriction, on all matters brought
before holders of capital stock of the Company, which Common Stock represent on
the date hereof the percentage of the outstanding stock and voting power of the
Company set forth on such Appendix. Such Common Stock are all the securities of
the Company owned, either of record or beneficially, by such Stockholder. Such
Common Stock are owned free and clear of all security interests, liens, claims,
pledges, options, rights of first refusal, agreements, limitations on such
Stockholder’s voting rights, charges and other encumbrances of any nature
whatsoever. No Stockholder has appointed or granted any proxy, which appointment
or grant is still effective, with respect to the Common Stock or Other
Securities owned by such Stockholder.





340831.1




ARTICLE III
COVENANTS

3.1.

No Disposition or Encumbrance of Stock. Each Stockholder hereby covenants and
agrees that, until Stockholder Approval, except as contemplated by this
Agreement, such Stockholder shall not offer or agree to sell, transfer, tender,
assign, hypothecate or otherwise dispose of, grant a proxy or power of attorney
with respect to, or create or permit to exist any security interest, lien,
claim, pledge, option, right of first refusal, agreement, limitation on such
Stockholder’s voting rights, charge or other encumbrance of any nature
whatsoever (“Encumbrance”) with respect to the Common Stock or Other Securities,
directly or indirectly, initiate, solicit or encourage any person to take
actions which could reasonably be expected to lead to the occurrence of any of
the foregoing; provided, however, that any such Stockholder may assign, sell or
transfer any Common Stock or Other Securities provided that any such recipient
of the Common Stock or Other Securities has delivered to the Company and each
Investor a written agreement in a form reasonably satisfactory to the Investors
that the recipient shall be bound by, and the Common Stock and/or Other
Securities so transferred, assigned or sold shall remain subject to this
Agreement.

3.2.

Company Cooperation. The Company hereby covenants and agrees that it will not,
and each Stockholder irrevocably and unconditionally acknowledges and agrees
that the Company will not (and waives any rights against the Company in relation
thereto), recognize any Encumbrance or agreement on any of the Common Stock or
Other Securities subject to this Agreement unless the provisions of Section 3.01
have been complied with. The Company agrees to use its reasonable best efforts
to ensure that at any time in which any Stockholder Approval is required
pursuant to Section 4(q) of the Securities Purchase Agreement, it will cause
holders of Common Stock or Other Securities representing the percentage of
outstanding capital stock required to vote in favor of the Transaction in order
for the Company to comply with its obligations under Section 4(q) of the
Securities Purchase Agreement to become party to and bound by the terms and
conditions of this Agreement and the Common Stock and Other Securities held by
such holders to be subject to the terms and conditions of this Agreement.

ARTICLE IV
MISCELLANEOUS

4.1.

Further Assurances. Each Stockholder will execute and deliver such further
documents and instruments and take all further action as may be reasonably
necessary in order to consummate the transactions contemplated hereby.

4.2.

Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that any Investor (without being joined by
any other Investor) shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or in equity. Any Investor shall
be entitled to its reasonable attorneys’ fees in any action brought to enforce
this Agreement in which it is the prevailing party.

4.3.

Entire Agreement. This Agreement constitutes the entire agreement among the
Company and the Stockholders (other than the Securities Purchase Agreement and
the other Transaction Documents) with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the Company and the Stockholders with respect to the subject matter hereof.





340831.1




4.4.

Amendment. This Agreement may not be amended except by an instrument in writing
signed by the parties hereto.

4.5.

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

4.6.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The parties hereby agree that all actions or
proceedings arising directly or indirectly from or in connection with this
Agreement shall be litigated only in the Supreme Court of the State of New York
or the United States District Court for the Southern District of New York
located in New York County, New York. The parties consent to the jurisdiction
and venue of the foregoing courts and consent that any process or notice of
motion or other application to any of said courts or a judge thereof may be
served inside or outside the State of New York or the Southern District of New
York by registered mail, return receipt requested, directed to the party being
served at its address set forth on the signature ages to this Agreement (and
service so made shall be deemed complete three (3) days after the same has been
posted as aforesaid) or by personal service or in such other manner as may be
permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

4.7.

Third-Party Beneficiaries. The Investors shall be intended third party
beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.

4.8.

Termination. This Agreement shall terminate immediately following the occurrence
of the Stockholder Approval or upon the mutual consent of each Stockholder and
the Investors.

[Signature Page Follows]





340831.1




IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.

THE COMPANY:

HOUSE OF TAYLOR JEWELRY, INC.







By

Name:

Title:




Dated: April ___, 2006




Address:

9200 Sunset Blvd.

Suite 425

West Hollywood, California 90069







STOCKHOLDER:




Dated: April ___, 2006




Address:



































340831.1


